Case 1:20-cr-20129-DMM Document 19 Entered on FLSD Docket 03/18/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 20-20129-CR MIDDLEBROOKS

  UNITED STATES OF AMERICA,
            Plaintiff,

  vs.

  HECTOR ALEJANDRO CABRERA FUENTES,
              Defendant(s)
  ___________                /

                                  ORDER CONTINUING TRIAL

         THIS CAUSE comes before the court pursuant to Defendant’s Unopposed Motion to
  Continue Trial Setting, Calendar Call and Related Deadlines (D.E. 17).     Due to the
  representation of counsel, the need for additional time to receive and review discovery, and
  defense counsel not being able to meet with his client due to the current public health
  emergency, the motion is hereby GRANTED.         Trial is scheduled to begin on Monday, July
  20, 2020 at 9:00 am before the undersigned in Miami.        The deadline for timely acceptance
  of responsibility is extended to June 24, 2020 by 2:00 pm. Counsel shall notify Chambers
  and the Government by 2:00 pm on June 24, 2020 if Defendant will be changing his plea. For the
  reasons stated, the Court finds that the interests of justice outweigh the demands of the Speedy
  Trial Act.   Therefore, it is
         ORDERED AND ADJUDGED that the time between March 17, 2020 and July 20,
  2020 is hereby excluded from Speedy Trial Act calculations.
         DONE AND ORDERED at Miami, Florida, this 18th day of March, 2020.




                                                               Donald M. Middlebrooks
                                                               United States District Judge
  cc: Counsel of Record
